﻿I should like
at the outset to extend my warmest compliments to His
Excellency Mr. Hennadiy Udovenko, Foreign Minister of
Ukraine, on his assumption last week of the presidency of
the fifty-second session of the General Assembly. Japan
will cooperate closely with him for the success of this
session.
I should also like to pay sincere tribute to His
Excellency Mr. Razali Ismail, who, as President of the
fifty-first session of the General Assembly, demonstrated
active initiative for strengthening the functions of the
United Nations through reform. Japan earnestly hopes that
Ambassador Razali will continue to contribute his views
for the advancement of United Nations reform.
5


This session of the General Assembly will be an
“Assembly for reform”. I say this because the current
session is of unprecedented importance in terms of realizing
the reform of the United Nations.
I should like to recall what the purpose of United
Nations reform is. The purpose of reforming the United
Nations is, I believe, to strengthen its functions to further
enable it to fully accomplish its tasks. As a member of the
Security Council, Japan is deeply aware that since the end
of the Cold War grave problems of conflicts and poverty
have emerged, most frequently and acutely in Africa. By
reforming the United Nations, the international community
will be better able to solve the problems of peoples in all
parts of the world who are suffering due to conflicts and
poverty, problems which are especially glaring in Africa.
We must begin immediately to strengthen the United
Nations in this respect and continue our efforts into the
future. Japan intends to play the role which is expected of
it in the strengthened United Nations.
I regard highly the strong initiatives of the Secretary-
General, Mr. Kofi Annan, in promoting reform. In
particular, his proposals for United Nations reform
announced in March and July of this year are intended to
enhance the coherence and effectiveness of United Nations
activities by strengthening the leadership of the Secretary-
General as well as the coordination function in each field,
including development and humanitarian affairs; as such,
they have Japan’s basic support. We earnestly hope that the
reform of the United Nations as a whole will gather
momentum through these proposals.
If the United Nations is unable to reform itself to meet
the demands of the coming era, but simply engages in an
aimless repetition of detailed arguments in which each
Member State pursues its own interests, the confidence of
the international community in the Organization will be
severely undermined. We must be aware that at this
moment we are standing at a crucial crossroads. It is the
very moment at which we must summon the political will
to decide on the outlines of United Nations reform.
Japan believes that each Member State should, in a
spirit of statesmanship, engage in substantive negotiations,
not from the viewpoint of pursuing its own parochial
interests but from the genuinely broad perspective of
maximizing benefits to the international community as a
whole.
Japan believes that reforms relating to the Security
Council, finance and development are the three pillars of
United Nations reform. Today, the Security Council is
attentive to the economic and social aspects of the
conflicts it seeks to resolve. Moreover, in order to
establish a sound financial basis, it is necessary that all
the activities of the United Nations, including those in the
fields of development and peacekeeping, be rendered
more effective. Serious efforts in the area of development
are also important for ensuring international peace and
security. It is therefore essential that reform in these three
areas be achieved as a whole in a balanced manner in
order for the United Nations, the sole universal
organization, to respond appropriately to the dramatically
changing context of the international community and to
be better able to discharge its functions.
Now I would like to reiterate Japan’s views on some
of the most important points regarding the United Nations
reform effort.
First, the reform of the Security Council.
Needless to say, the international community is
vastly different today from what it was 51 years ago,
when the United Nations was founded. Broadly speaking,
this is reflected in the following two ways.
First, in addition to those States that were originally
expected to assume primary responsibility for
international peace and security, other States have newly
emerged with the capacity and the willingness to play a
global role. Secondly, many States have in the meantime
become independent, and today they represent a majority
in the international community, in which they have
become important players.
Particularly in the wake of the cold war, the Security
Council is expected to play an even greater role in the
area of international peace and security. To meet such
expectations, it is essential that it be reorganized to adapt
to these two changes, thereby enhancing its legitimacy
and effectiveness. This is the very essence of Security
Council reform. It is with such a reformed and
strengthened Security Council that effective measures to
resolve, for example, the frequent conflicts in regions
such as Africa become possible.
It is from this perspective that many States,
including my own, are advocating the expansion of both
permanent and non-permanent membership. If the reform
were to result in an expansion of only the non-permanent
membership, the Council’s legitimacy and effectiveness
6


would not be enhanced and genuine reform to adapt to the
changing times would not have been accomplished.
This year, under the leadership of former General
Assembly President Razali, discussions on Security Council
reform have gained greater momentum than ever before.
Japan strongly urges that we seize this opportunity to
decide on at least a framework for Security Council reform
and reach an agreement on an outline for the realization of
concrete reform by the end of the year. I should like to
reiterate that Japan, with the endorsement of many
countries, is prepared to discharge its responsibilities as a
permanent member of the Security Council in accordance
with its basic philosophy of the non-resort to the use of
force, prohibited by its Constitution.
I shall touch next on financial reform. Today a further
retrenchment by the United Nations in the area of finance
is required, and Japan regards highly the Secretary-
General’s efforts towards this end. The Government of
Japan is itself currently pursuing drastic reform of its
financial structure, with the aim of bringing its financial
deficit below 3 per cent of gross domestic product by the
year 2003. It is also essential for the United Nations to
secure a solid financial basis for itself. In this regard, I
would emphasize again that it is the obligation of Member
States to pay their assessed contributions in full, and that
Member States in arrears should make every effort to
eliminate them.
It goes without saying that the expenses of the
Organization must be apportioned more equitably. As
regards the basis for calculating the scale of assessments,
Japan has advocated adopting the concept of “responsibility
to pay” to complement the present method, which is based
on the principle of “capacity to pay”. Japan’s assessment is
about to reach that of the United States, and it is already
almost as great as the assessments of the other four
permanent members combined. If Japan’s assessment were
to increase further out of proportion, with reform of the
Security Council not yet realized, I must say there would be
a problem with respect to the fairness of such a situation.
Japan strongly hopes that the financial reform of the United
Nations will proceed together with reforms in other areas as
a whole in a balanced manner, and that agreement on an
equitable scale of assessments can be achieved.
The third point relates to reform in the area of
development. Development and peace are, so to speak, two
sides of the same coin. Without development, the causes of
conflicts will not be eliminated, and without peace the
conditions for development will not be met. Under its
present Constitution, Japan has continued to attach great
importance to contributing to international peace through
its active involvement in development issues and
humanitarian assistance efforts. Involvement in
development issues is a matter of priority for my country,
and its commitment to the development of developing
countries remains unchanged.
Japan has been insisting that a “new development
strategy”, based on a genuine partnership between
developed and developing countries, is particularly
necessary in this post-cold-war era. Consideration of the
Agenda for Development has concluded recently. We
believe it is important that the new philosophy, based on
the ownership of developing countries and on a genuine
partnership, be widely shared in the United Nations.
Towards this end, in July of this year Japan held the
Okinawa Conference on Development, and this month co-
hosted with the Kingdom of the Netherlands the
Conference on the Organization for Economic
Cooperation and Development/Development Assistance
Committee (OECD/DAC) Strategy “Shaping the Twenty-
first Century: The Contribution of Development
Cooperation”. We are thus exploring ways of promoting
and realizing this strategy. Through such efforts by Japan,
it is becoming widely recognized that South-South
cooperation, fortified with the new dimension of
triangular cooperation, is an important means of
promoting this strategy.
We regard the Secretary-General’s proposals to
establish a United Nations development group and to
consolidate United Nations offices at the country level to
be very worthwhile in terms of increasing efficiency.
United Nations reform must not be a euphemism for
budget-cutting. From this point of view, Japan, with the
support of many States, has been advocating the idea of
reinvesting in development programmes the savings that
accrue from reforms. We urge that this proposal, which
is reflected in the Secretary-General’s reform plan, be
quickly implemented. In addition, Japan hopes that the
year 2001 will be designated as the International Year of
Volunteers in order to encourage more active participation
in United Nations activities at the grass-roots level.
Setting development on track and eradicating poverty
in Africa are necessary for the fundamental solution of
the conflicts that frequently occur in that region. Bearing
this in mind, Japan has been focusing its efforts on
African development issues. At Japan’s initiative, plans
are under way to hold the second Tokyo International
Conference on African Development (TICAD II) at the
7


ministerial level next year in Tokyo, following a
preparatory meeting, also in Tokyo, at the senior-official
level in November of this year. We would like to ask the
States concerned to cooperate for the success of these
conferences and for the achievement of substantive progress
in promoting African development.
Ever since becoming a Member in 1956, Japan has
consistently pursued a foreign policy that attaches
importance to the United Nations. Since January of this
year, thanks to the support of many countries, Japan has
been serving its eighth term as a non-permanent member of
the Security Council. It has been actively cooperating in
United Nations peacekeeping operations and efforts for the
prevention and settlement of regional conflicts. Next
January, Japan will convene the International Conference on
Preventive Strategy, which Prime Minister Ryutaro
Hashimoto proposed at the fifty-first session of the General
Assembly of the United Nations. We anticipate that
concrete proposals will be made at that conference as to
how cooperation between the United Nations and the
Organization of African Unity, and the strengthening of the
functions of the United Nations through such measures as
reform of the Security Council, can contribute to the
prevention and early resolution of conflicts in Africa. I am
also pleased to announce that next March Japan plans to
convene in Tokyo an international conference on the
present situation and future prospects of United Nations
peacekeeping operations.
Japan is also hosting the third session of the
Conference of the Parties to the United Nations Framework
Convention on Climate Change in Kyoto this December to
decide on international measures to prevent global warming
to be taken after the year 2000. Global warming is a critical
issue, with implications for the future of humankind, and its
solution will require the efforts of every country, including
developing countries. Japan is sparing no effort to ensure
the success of this conference and its adoption of a protocol
that is meaningful, realistic and equitable, and I would
earnestly ask for the cooperation of all participating
countries.
Next year we shall observe the fiftieth anniversary of
the Universal Declaration of Human Rights. I expect the
United Nations to further strengthen its role in the areas of
human rights and refugee and humanitarian assistance.
Japan will also continue to contribute actively in these
areas.
In addition, disarmament efforts, as well as the regime
for the non-proliferation of weapons of mass destruction,
must be further strengthened for the sake of world peace
and stability. Japan will also emphasize at this session the
importance of steady and cumulative efforts to take
realistic nuclear disarmament measures, aiming for a
world free of nuclear weapons. We will also participate
actively in discussions on anti-personnel landmines, the
review of the United Nations Register of Conventional
Arms and the question of small arms.
The twenty-first century will arrive in less than four
years. In order to make the next century brighter, the
United Nations should reform itself to be ready for the
new era. If it is to do so, an agreement on the outline of
United Nations reform must be reached this year. Let us
join forces to ensure that the world in the twenty-first
century is stable and prosperous. This will require that we
greet the twenty-first century with United Nations reforms
achieved.
I should like to conclude my statement by stressing
the profound importance of strengthening the United
Nations — the only universal international Organization.




